                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
BRENNAN CENTER FOR JUSTICE,         )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 16-1609 (ABJ)
                                    )
DEPARTMENT OF HOMELAND              )
SECURITY,                           )
                                    )
                  Defendant.        )
____________________________________)


                                  MEMORANDUM OPINION

       Plaintiff Brennan Center for Justice has filed a motion for an award of attorney’s fees and

costs pursuant to Federal Rule of Civil Procedure 54(d) and the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552(a)(4)(E)(i). Pl.’s Mot. for an Award of Atty’s Fees & Costs [Dkt. # 25]

(“Pl.’s Mot.”). Plaintiff seeks an award of $14,365.00 in attorney’s fees for both the litigation of

the merits and the fee application and $400.00 in costs, for a total of $14,765.00. 1 Pl.’s Reply in

Supp. of Pl.’s Mot. [Dkt. # 28] (“Pl.’s Reply”) at 4. Defendant Department of Homeland Security

argues that the plaintiff’s time records are not sufficiently detailed, and the amount plaintiff seeks

is unreasonable because: (1) plaintiff sought fees unrelated to this lawsuit; (2) it applied an



1       In its reply, plaintiff states that the award it is seeking is $14,606 in attorney’s fees and
$400 in costs, for a total of $15,006. Pl.’s Reply at 4. However, this amount fails to discount the
total by the $241 plaintiff agreed to remove in its reply. Pl.’s Reply at 2, n.1. In its fee motion,
plaintiff stated that it was seeking $11,120 in attorney’s fees, $2,950 in fees for preparation of the
fee motion, and $400 in costs, for a total of $14,470. Pl.’s Mot. at 14. Then, in its reply, plaintiff
stated that it would reduce the fee amount by $848 and remove one time-entry which amounted to
$241. Pl.’s Reply at 2, n.1. Thus, the new amount of attorney’s fees should be $10,031, and
preparation of the fee motion and reply is $4,334 ($2,950 for the fee motion and $1,384 for the
reply). Costs are $400, and therefore, the new total is $14,765. Pl.’s Mot. at 14; Pl.’s Reply at 4.
incorrect rate for tasks related to filing and serving the complaint; (3) it improperly seeks fees for

reviewing the documents provided in response to its FOIA request; and (4) the “fees on fees” are

excessive Def.’s Resp. to Pl.’s Mot. [Dkt. # 27] (“Def.’s Resp.”) at 3–5.

        Because plaintiff’s review of documents served more than one purpose, and the fees on

fees requested is disproportionately high compared to the total hours expended, the Court will

reduce the request somewhat and award plaintiff a total of $10,765.

                                          BACKGROUND

        Plaintiff Brennan Center for Justice at New York University School of Law “is a

nonpartisan law and policy institute that seeks to improve the nation’s systems of democracy and

justice.” Compl. [Dkt. #1] ¶ 3. Defendant, Department of Homeland Security (“DHS”), is a

department of the executive branch of the United States government and encompasses U.S.

Immigration and Customs Enforcement (“ICE”). Id. ¶ 4.

        On June 23, 2015, plaintiff sent a FOIA request to ICE, requesting “records relating to the

closure of immigration court proceedings on national security grounds pursuant to 8 C.F.R.

§ 1003.27(d) and the issuance of protective orders on national security grounds pursuant to 8

C.F.R. § 1003.46(a).” Compl. ¶ 5; Def.’s Resp. at 2. The request sought records relating to the

number of times the government filed motions seeking to have proceedings closed or protective

orders issued. Pl.’s Mot. at 2.

        On July 10, 2015, ICE responded with a letter, stating that the information plaintiff sought

was under the purview of the Executive Office for Immigration Review (“EOIR”)—a part of the

Department of Justice. Compl. ¶ 6. Plaintiff contacted ICE several times to explain that it had

already submitted a FOIA request to EOIR and deliberately sought records from ICE, but ICE

informed plaintiff that it had closed the file on plaintiff’s request. Id.; Pl.’s Mot. at 2–3. On August



                                                   2
4, 2015, plaintiff filed an administrative appeal asking that ICE conduct a search for documents

responsive to its request. Compl. ¶ 7. ICE processed the appeal, and on September 16, 2015, it

informed plaintiff that “a new search or, modifications to the existing search, could be made,” and

the matter was remanded to ICE FOIA for processing. Id. ¶ 8.

       On November 10, 2015, defendant informed plaintiff that it had found 106 pages of

responsive records. Compl. ¶ 9. Ninety-three of those pages were withheld, pursuant to FOIA

Exemptions 5, 6, 7(C), 7(E), and 7(F), while the other thirteen pages were produced in full. Id.

On November 16, 2015, plaintiff appealed, arguing that ICE did not conduct an adequate search, 2

id. ¶ 10, and on December 24, 2015 the matter was again remanded to ICE FOIA to reprocess the

request. Id. ¶ 11.

       On January 20, 2016 plaintiff received a “final response” from ICE stating that it was

producing twenty-seven additional pages with redactions pursuant to FOIA Exemptions (b)(6) and

(b)(7)(C). Compl. ¶ 12. Because no motions or orders were produced, plaintiff appealed for a

third time on January 21, 2016, and the matter was once again remanded to the agency FOIA office

to reprocess the request. Id. ¶¶ 13–14. On June 30, 2016, ICE informed plaintiff that no responsive

records were located. Id. ¶ 15. Plaintiff appealed for a fourth time on June 30, 2016. Id. ¶¶ 16–

17.

       Before the fourth appeal was decided, plaintiff filed a complaint against DHS in this Court

on August 8, 2016, alleging wrongful withholding of agency records under FOIA. Compl. ¶¶ 19–

22. Defendant answered on October 27, 2016. See generally Ans. [Dkt. # 5]. On November 28,

2016, the parties filed a joint status report informing the Court that after the parties had met and



2      Specifically, plaintiff requested any motions for protective orders filed under 8 C.F.R.
§ 1003.46(b) as well as any orders granting those motions, but the pages produced did not contain
those motions and ICE did not indicate what the withheld documents consisted of. Compl. ¶ 10.
                                                 3
conferred, ICE had identified responsive records and proposed a schedule for production. See

Status Report (Nov. 28, 2016) [Dkt. # 7]. In light of this, the Court entered a minute order adopting

the parties’ proposed schedule. Min. Order (Nov. 29, 2016).

       On June 26, 2017, the parties filed a status report indicating that plaintiff intended to

challenge the adequacy of ICE’s search and production and proposing a schedule for briefing

summary judgment. See Status Report (June 26, 2017) [Dkt. # 11]. The Court adopted that

schedule, see Min. Order (June 27, 2017), and the parties submitted summary judgment briefs in

the fall of 2017. See generally Def.’s Mot. for Summ. J. [Dkt. # 13]; Pl.’s Cross-Mot. for Summ.

J. [Dkt. # 16]. But on March 23, 2018, plaintiff informed the Court that it had decided to forego

its challenge to defendant’s production. Pl.’s Status Report (Mar. 23, 2018) [Dkt. # 21] (“3/23/18

SR”). The Court denied defendant’s motion for summary judgment and plaintiff’s cross-motion

for summary judgment as moot, see Min. Order (Apr. 17, 2018), and defendant filed a stipulation

of dismissal on April 24, 2018. See Stipulation of Dismissal [Dkt. # 23] (“Dismissal Stip.”). The

only remaining dispute between the parties is the amount of fees to be awarded.

                                           ANALYSIS

       Courts “may assess against the United States reasonable attorney fees and other litigation

costs reasonably incurred” in any FOIA case where “the complainant has substantially prevailed.”

5 U.S.C. § 552(a)(4)(E)(i). In order to recover fees and costs, a FOIA plaintiff must show first

that it is eligible, and second, that it is entitled to such an award. Brayton v. Office of the U.S.

Trade Representative, 641 F.3d 521, 524 (D.C. Cir. 2011), citing Judicial Watch, Inc. v. U.S. Dep’t

of Commerce, 470 F.3d 363, 368–69 (D.C. Cir. 2006). Under the eligibility prong, a court “asks

whether a plaintiff has ‘substantially prevailed’ and thus ‘may’ receive fees.” Id. To substantially

prevail, the complainant must show that it has “obtained relief” through either a judicial order or



                                                 4
“a voluntary or unilateral change in position by the agency, if the complainant’s claim is not

insubstantial.” 5 U.S.C. § 552(a)(4)(E)(ii). If the requester is eligible for a fee award, the Court

“proceeds to the entitlement prong and considers a variety of factors to determine whether the

plaintiff should receive fees.” 3 Brayton, 641 F.3d at 524, citing Judicial Watch, 470 F.3d at 369

(emphasis in original).

       Here, defendant does not contest plaintiff’s eligibility or entitlement to attorney’s fees.

Def.’s Resp. at 1. Defendant argues that the award plaintiff seeks is unreasonably high. Id. Thus,

the Court will turn to the reasonableness of plaintiff’s request.

       Section 552 of FOIA provides for “reasonable attorney fees and other litigation costs.” 5

U.S.C. § 552(a)(4)(E)(i). Plaintiff calculated its fee application using the Laffey rates. 4 Pl.’s Mot.

at 12. It asks this Court to award fees for the $400 it advanced for litigation costs, and $14,365.00

in attorneys’ fees, for a total of $14,765.00. Pl.’s Reply at 4 (accounting for the $241 deduction,

see footnote 1, supra); see Decl. of David L. Sobel, Ex. 1 to Pl.’s Mot. [Dkt. # 25-1] (“Sobel

Decl.”) ¶¶ 4–6. Of that amount, $4,334 is for “preparation of plaintiff’s motion for an award of




3       A court must consider a number of factors in determining entitlement: “(1) the public
benefit derived from the case, (2) the commercial benefit to the requester, (3) the nature of the
requester’s interest in the information, and (4) the reasonableness of the agency’s conduct.”
Morley v. CIA, 719 F.3d 689, 690 (D.C. Cir. 2013).

4       Attorney’s fees and costs are usually calculated by multiplying “the number of hours
reasonably expended . . . by a reasonable hourly rate.” Nat’l Ass’n of Concerned Veterans v. Sec’y
of Def., 675 F.2d 1319, 1323 (D.C. Cir. 1982). But in the case of public-interest lawyers, who do
not have customary billing rates, courts in this Circuit frequently use the “Laffey Matrix” first set
forth in Laffey v. Nw. Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983), rev’d on other grounds, 746
F.2d 4 (D.C. Cir. 1984). The Laffey matrix is a schedule of fees based on years of attorney
experience. Salazar ex rel. Salazar v. District of Columbia, 809 F.3d 58, 62 (D.C. Cir. 2015).


                                                  5
attorney’s fees and costs” and preparation of the reply to defendant’s opposition to the fee motion. 5

Sobel Decl. ¶ 5; Pl.’s Reply at 4 n.4.

       Defendant argues that plaintiff’s fee request is improperly documented and unreasonably

excessive for four reasons: (1) the petition seeks $361 of fees unrelated to this lawsuit; (2) plaintiff

applied the wrong rate for the filing of the complaint; (3) time spent reviewing documents

produced in response to the FOIA request is not a recoverable litigation cost; and (4) the proposed

fees on fees amount is excessive. Def.’s Resp. at 4–5. In response to defendant’s second argument,

plaintiff agreed to reduce its request by $848, but the rest of the issues remain to be resolved Pl.’s

Reply at 2.

       I.      Plaintiff’s fee request is not improperly documented.

       Defendant argues that plaintiff’s time records lack sufficient detail, and that it is

“impossible to assess what tasks were performed and whether the time spent on them was

reasonable.” Def.’s Resp. at 5.

       The D.C. Circuit has held that a fee application must “contain sufficiently detailed

information about the hours logged and the work done.” Nat’l Ass’n of Concerned Veterans, 675

F.2d at 1327.        “Attorneys who anticipate making a fee application must maintain

contemporaneous, complete and standardized time records which accurately reflect the work done

by each attorney.” Id. But while a plaintiff must provide more than “very broad summaries of

work done and hours logged,” it need not provide “the exact number of minutes spent nor the

precise activity to which each hour was devoted nor the specific attainments of each attorney.” Id.




5       Plaintiff requests $2,950 for preparation of its application for attorney’s fees and $1,384
for preparation of its reply, for a total of $4,334.
                                                   6
       The Court finds that the plaintiff’s time records are adequately detailed. The time records

show that plaintiff’s counsel spent time emailing with his client, preparing the complaint,

reviewing the answer, communicating with defendant’s counsel, drafting joint status reports, and

reviewing court orders. See Sobel Decl. at 3. The time entries are sufficiently detailed to permit

the government to “make an informed determination as to the merits of the application,” and to

enable the Court to “make an accurate and equitable award.” Nat’l Ass’n of Concerned Veterans,

675 F. 2d at 1327.

       II.     Plaintiff does not seek fees unrelated to this lawsuit.

       Defendant argues that plaintiff seeks approximately $361 for 0.6 hours of work “that

appear to have no connection whatsoever to this case.” Def.’s Resp. at 5. Defendant asserts that

two time-entries dated September 18, 2017 and October 10, 2017 for review of new documents

cannot be related to this case since defendant completed the processing and release of all non-

exempt responsive records on June 12, 2017. Id.; see Joint Status Report (June 26, 2017) [Dkt. #

11] ¶ 2. Plaintiff concedes that it mistakenly included the September 18, 2017 entry for 0.4 hours

and agreed to remove the corresponding $241 from its request. Pl.’s Reply at 2, n.1. However,

plaintiff maintains that the October 10, 2017 time entry is accurate, and it points out that defendant

provided an additional sixteen pages of redacted documents to plaintiff on October 2, 2017. Id.

at 2; see ICE Letter, Oct. 2, 2017, Ex. 1 to Pl.’s Reply [Dkt. # 28-1] at 3.

       The Court finds that the October 10, 2017 time entry is related to this case and is properly

included in plaintiff’s request for attorney’s fees. And, it finds, contrary to defendant’s assertion,

that the other isolated mistake does not call into question the overall accuracy of plaintiff’s time

records. Def.’s Resp. at 6; see Coffey v. Bureau of Land Mgmt., 316 F. Supp. 3d 168, 171 (D.D.C.




                                                  7
2018) (“The Court does not infer from these isolated mistakes that counsel’s timekeeping was

generally not contemporaneous.”).

       III.    Plaintiff may charge fees for reviewing documents, but because its document
               review served a dual purpose, the Court will reduce the amount requested by
               $2000.

       Typically, time spent reviewing the records produced in response to a FOIA request is not

included when awarding fees. See, e.g., Citizens for Responsibility & Ethics in Washington v. U.S.

Dep’t of Justice, 825 F. Supp. 2d 226, 231 (D.D.C. 2011) (“Plaintiff is not entitled to recover for

time spent reviewing the documents it instituted this lawsuit to obtain.”). However, a number of

courts in this district have awarded fees for time spent reviewing records when the document

review was necessary to evaluate the sufficiency of the production or to challenge withholdings.

See Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec’y, 999 F. Supp. 2d 61, 75 (D.D.C.

2013) (recognizing that FOIA does not authorize fees for work done at the administrative stage,

such as reviewing documents, but awarding fees for reviewing released documents where it was

critical to the prosecution of the FOIA lawsuit to evaluate sufficiency and proper withholding);

Elec. Privacy Info. Ctr. v. Fed. Bureau of Investigation, 80 F. Supp. 3d 149, 158–59 (D.D.C. 2015)

(awarding fees for reviewing released documents where the sole purpose of the review was to

determine the sufficiency of the document release and the propriety of their withholding); Hardy

v. Bureau of Alcohol, Tobacco, Firearms and Explosives, 293 F. Supp. 3d 17, 30–31 (D.D.C. 2017)

(awarding fees for review of documents necessary “to determine how to proceed in this litigation”).

       Here, plaintiff argues that it initially intended to challenge the production, see Joint Status

Reports [Dkts. ## 10, 11] (Apr. 26, 2017; June 26, 2017), and that the document review was

necessary to evaluate whether the challenge was warranted. Pl.’s Reply at 3. On November 2,

2017, plaintiff filed a cross-motion for summary judgment regarding the sufficiency of defendant’s



                                                 8
production of documents, but on March 23, 2018, after summary judgment had been briefed by

both parties, plaintiff reversed its decision to challenge defendant’s production. See 3/23/18 SR.

On April 24, 2018, defendant filed a stipulation of dismissal, and the case was dismissed the next

day. See Dismissal Stip.

       Plaintiff asks for fees totaling approximately $5,135 for almost nine hours spent reviewing

documents between December 29, 2016 and October 10, 2017. See Sobel Decl. at 3. But, even if

this exercise was an important step in assessing litigation strategy, plaintiff would have reviewed

the records it received in any event. Since the document review served a dual purpose, the Court

will reduce the amount requested for time spent reviewing documents by $2000. This brings the

total amount of fees to be awarded for legal work on the merits of the litigation to $8,031.

       IV.     Plaintiff’s request for $4,334 of fees on fees is unreasonably high, and therefore
               the Court will reduce the amount requested by $2000.

       “While it is settled in this circuit that hours reasonably devoted to a request for fees are

compensable, fees on fees must be reasonable, and not excessive.” Elec. Privacy Info. Ctr., 80 F.

Supp. 3d at 162 (D.D.C. 2015), citing Noxell Corp. v. Firehouse No. 1 Bar-B-Que Rest., 771 F.3d

521, 528 (D.C. Cir. 1985). This means the Court must “scrutinize” fees on fees petitions “to insure

that the total . . . does not represent a windfall for the attorneys.” Id., citing Boehner v. McDermott,

541 F. Supp. 2d 310, 325 (D.D.C. 2008).

        Here, plaintiff requests a total of $4,334 for fees on fees – $2,095 to prepare the motion

and $1,384 to prepare the reply. See Pl.’s Reply at 4. This would be more than half of the total to

be awarded for the litigation, which the Court finds to be a disproportionately large amount. Also,

the fees on fees request appears to be excessive in light of the “short-term merits litigation and the

equally straightforward fees litigation in this case.” Elec. Privacy Info Ctr., 80 F. Supp. 3d at 163.




                                                   9
Thus, the Court will decrease the amount of the fees on fees requested by $2000 as well. This

brings the total amount of fees on fees requested to $2,334.

                                          CONCLUSION

        Because this Court finds that the amount requested for reviewing documents and for fees-

on-fees is excessive, it will reduce plaintiff’s request by $4000 and award a total of $10,765 in

attorney’s fees and costs to plaintiff.

        SO ORDERED.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: January 22, 2019




                                                10
